 1
 2
 3
 4
 5
 6
 7
 8                             UNITED STATES DISTRICT COURT
 9                            EASTERN DISTRICT OF CALIFORNIA
10
11   RHONDA HAGWOOD                                   Case No.: 1:18-CV-01092 JLT
12                         Plaintiff,                 ORDER GRANTING STIPULATION TO
     v.                                               EXTEND THE EXPERT DISCOVERY
13                                                    PERIOD
     KERN COUNTY, et al.,                             (Doc. 44)
14
     Defendants.
15
16           The parties seek an order amending the case schedule to extend the expert discovery
17   period by eight days. (Doc. 44) Because this has little impact on the case schedule, the Court
18   ORDERS:
19           1.     All expert discovery SHALL be completed no later than March 3, 2020.
20
21   IT IS SO ORDERED.
22        Dated:   February 6, 2020                           /s/ Jennifer L. Thurston
23                                                     UNITED STATES MAGISTRATE JUDGE

24
25
26
27
28
